Citation Nr: 1744814	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-24 771	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this decision the RO granted service connection for bilateral hearing loss and tinnitus and assigned 10 percent disability ratings for each disability, effective April 20, 2016.  In a subsequent rating decision in September 2016, the RO increased the rating for the Veteran's bilateral hearing loss to 60 percent disabling, effective April 20, 2016.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1952 to August 1954.

2.  On September 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


